IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 39 DB 2021 (No. 30 RST 2021)
                                            :
VAUGHN L. MCKOY                             :    Attorney Registration No. 75877
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :    (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 13th day of May, 2021, the Report and Recommendation of

Disciplinary Board Member dated May 6, 2021, is approved and it is ORDERED that

Vaughn L. McKoy, who has been on Inactive Status, has demonstrated that he has the

moral qualifications, competency and learning in law required for admission to practice in

the Commonwealth, shall be and is, hereby reinstated to active status as a member of

the Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.